DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/22 have been fully considered but they are not persuasive.
On page 6 regarding 112 rejections to claim 14, Applicant argues figure 10 an d [0066] provide a clear illustration and description of the radius of curvature according to one embodiment, and argues L1 and L2 can be regarded as the diameter of a semi-circle, and whether the focus is on an inner or outer radius of curvature, either would be decreased by increasing the graft space on the greater curvature side as claim 14 requires. Applicant argues that the claim doesn’t recite adding more material, but rather “increasing graft space”. 
The Examiner respectfully disagrees, noting that Applicant hasn’t addressed the fact that a decreased radius of curvature would tend to be flatter, whereas adding graft space would tend to increase the bend (e.g. make the radius of curvature larger). Clarification is required. 
 On page 7 regarding prior art rejections Applicant argues amendments overcome the rejection of record since they fail to disclose “axially pulling” the stent graft. 
The Examiner respectfully notes that such a process for removal of a compressed stent is well-known in the art. Please see the rejection below.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite for referring to the “radius of curvature” of the stent graft being decreased when more graft space on the grafter side is created. A “decreased” radius of curvature indicates the curve of something is closer to being straight/flat as opposed to being more curved, making it somewhat unclear how the radius of curvature of the stent graft as a whole (or one of the two curvatures) would be decreased when more material is added to one side only, which would appear to actually increase the curvature (bend it further). It is unclear what Applicant intends by this claim, but for the purposes of examination it will be understood that the addition of graft space within the prior art would perform in the same manner as Applicant’s invention, since at least Daugherty’s Figure 11 and Applicant’s Figure 11 appear to correspond closely and thus would act in the same manner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowinski et al. (US 20040049264 A1) hereinafter known as Sowinski in view of Ehnes et al. (WO 2016/183128 A1) hereinafter known as Ehnes, or in the alternative, over Sowinski in view of Daugherty et al. (US 20110087318 A1 ) hereinafter known as Daugherty, further in view of Ehnes.
claims 1 and 21 Sowinski discloses a method for forming pleats in a graft comprising:
forming pleats in a graft material (Abstract: crimps in ePTFE) of the stent graft ([0006] stent graft) by compressing the stent graft ([0034] graft is crimped over the template with pressure applied );
applying heat to the stent graft to thermally set the pleats in the graft material ([0034] the graft is crimped over the template with heat and pressure).
The Examiner understands a “crimp” and a “pleat” to be the same thing. However, in the even a crimp and pleat are not co-extensive, the Examiner wishes to point out the formation of a pleat within a stent graft is also well-known in the art. See for example, Daugherty (Figures 9-11 item 900). Sowinski and Daugherty are involved in the same field of endeavor, namely ePTFE grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent graft of Sowinski by having the crimps represent pleated shapes such as is taught by Daugherty since pleats are known to provide flexibility to a stent to allow bending and increased flexibility when placed within tortuous vessels.  
However, regarding claim 1, Sowinski (and Daugherty) are silent with regards to how the stent-graft gets off the mandrel from the compressed configuration after the pleats are thermally set.
Ehnes teaches a stent-graft which is manufactured to have pleats (Figure 19), wherein the stent graft is uncompressed after the pleats are set by axially pulling ([0059] longitudinal expansion indicates the stent graft is longitudinally 
 Regarding claim 4 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes Combination teaches the method of claim 1 substantially as is claimed,
wherein Sowinski further discloses the compressing of the stent graft includes axially and/or circularly compressing the stent graft ([0034]  external mold fixture surrounding graft 6 would indicate circular compression).
Regarding claim 5 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes the method of claim 1 substantially as is claimed,
wherein Sowinski further discloses applying the heat comprises baking the stent graft in an oven for a predetermined time after forming the pleats ([0037] graft is placed in an oven to set the crimps).
Regarding claim 6 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes the method of claim 5 substantially as is claimed,

Regarding claim 8 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes the method of claim 5 substantially as is claimed,
wherein Sowinski further discloses the predetermined time period is greater than 5 minutes ([0037] 10 minutes, or 5-12 minutes).

Claims 9-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowinski in view of Daugherty and Ehnes as is applied above.
Regarding claim 9 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes the method of claim 1 substantially as is claimed,
wherein Daugherty further teaches the forming of the pleats comprises folding the graft material over an adjacent portion of the graft material (see Figures 10a-b).
Regarding claims 10-12 the Sowinski Daugherty Ehnes Combination teaches the method of claim 9 substantially as is claimed,
wherein Daugherty further teaches the folding of the graft material comprises folding the graft material abluminally with respect to a lumen of the stent graft and adluminally at a different portion of the graft (Figure 10a-b shows that formation of a pleat shape includes both folding of graft material abluminally as well as adluminally with respect to the lumen).
claim 13 the Sowinski Ehnes Combination, or the Sowinski Daugherty Ehnes the method of claim 1 substantially as is claimed,
wherein Daugherty further teaches the forming of the pleats comprises folding the graft material over an adjacent portion of the graft material to have a graft space between adjacent stent members that is greater on a greater curvature side of the stent graft than on a lesser curvature side of the stent graft (Figure 11 shows a side with greater curvature having more graft space between stent members than the side with the lesser radius of curvature). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Sowinski Ehnes or the Sowsinki Daugherty Ehnes Combination to have the shape taught by Daugherty since this is a common shape within an aortic arch of the vasculature, meaning such a bend would be required to treat an aneurysm or other disease state in that area. 
Regarding claim 14 the Sowinski Daugherty Ehnes Combination teaches the method of claim 13 substantially as is claimed,
wherein Daugherty further teaches increasing the graft space on the greater curvature side to decrease a radius of curvature of the stent graft (see Figure 9 vs Figure 11: the increased graft space on the greater curvature side decreases the inner radius of curvature).
Regarding claim 22 the Sowinski Daugherty Ehnes the stent graft of claim 21 substantially as is claimed,
wherein Sowinski further discloses a graft formed of graft material (Abstract: ePTFE); and 

and wherein Daugherty teaches the graft material is folded between the stent members over an adjacent portion of the graft members to form one of the pleats (Figures 10a-b stent members 814 have graft material 800 located therebetween to form the pleats 900), and 
wherein at least one pleat has a graft space between corresponding stent members on a greater curvature side of the stent graft that is greater than on a lesser curvature side of the stent graft (Figure 11). Sowsinksi and Daugherty are involved in the same field of endeavor, namely stent-grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent graft of Sowinski Ehnes Combination or the Sowinski Daugherty Ehnes Combination, so that the pleated graft members extend between the stent members in the manner such as is taught by Daugherty in order to allow the stent graft as a whole better flexibility to conform to tortuous vessels when implanted within a patient (e.g. see the flexibility offered in the bend shown in Daugherty Figure 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/22